 4:17-cr-03089-JMG-CRZ Doc # 231 Filed: 09/18/20 Page 1 of 3 - Page ID # 2047




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                          4:17-CR-3089

vs.                                                       ORDER

RODNEY P. MAZZULA,

                   Defendant.

      This matter is before the Court on the defendant's motion to extend the
limitation period for filing a motion pursuant to 28 U.S.C. § 2255 (filing 230).
The Court will deny the motion because it is premature, but will do so without
prejudice to the defendant reasserting a request for an extension should it
become necessary for him to do so.
      A § 2255 motion must generally be filed within 1 year from "the date on
which the judgment of conviction becomes final." § 2255(f)(1). The Court
entered its judgment of conviction (filing 176) on August 2, 2018, and the
defendant appealed and then moved for rehearing, which was denied on
September 19, 2019. Filing 200. Thus, the defendant's conviction became final
on that date, and the 1-year limitation period from the judgment of conviction
will expire on Monday, September 21, 2020. See United States v. Martin, 408
F.3d 1089, 1090 (8th Cir. 2005); United States v. Hurst, 322 F.3d 1256 (10th
Cir. 2003); see also Haroutunian v. I.N.S., 87 F.3d 374, 377 (9th Cir. 1996).
      But that is not the only way in which the 1-year period of limitation can
be calculated. The limitation period runs from the latest of

      (1) the date on which the judgment of conviction becomes final;
 4:17-cr-03089-JMG-CRZ Doc # 231 Filed: 09/18/20 Page 2 of 3 - Page ID # 2048




      (2) the date on which the impediment to making a motion created
      by governmental action in violation of the Constitution or laws of
      the United States is removed, if the movant was prevented from
      making a motion by such governmental action;
      (3) the date on which the right asserted was initially recognized by
      the Supreme Court, if that right has been newly recognized by the
      Supreme Court and made retroactively applicable to cases on
      collateral review; or
      (4) the date on which the facts supporting the claim or claims
      presented could have been discovered through the exercise of due
      diligence.

§ 2255(f) (emphasis in original). So, if the defendant's § 2255 motion were to be
impeded by an unconstitutional or unlawful government action, or based on a
newly-recognized constitutional right, or supported by facts that could not have
been discovered until after the judgment of conviction became final, then it is
possible that the motion might be timely even if filed after September 21, 2020.
But the Court cannot make that determination without knowing the basis of
the defendant's § 2255 motion.
      Furthermore, when extraordinary circumstances beyond a petitioner's
control prevent a timely filing, equitable tolling of the 1-year limitation period
may be appropriate. Byers v. United States, 561 F.3d 832, 835-37 (8th Cir.
2009); E.J.R.E. v. United States, 453 F.3d 1094, 1098 (8th Cir. 2006). But that
is "an exceedingly narrow window of relief" and requires proof that the
petitioner has been pursuing his rights diligently and some extraordinary
circumstances stood in his way. Deroo v. United States, 709 F.3d 1242, 1246
(8th Cir. 2013). The defendant explains that as a result of the COVID-19
pandemic, his access to the law library has been limited, preventing him from


                                      -2-
 4:17-cr-03089-JMG-CRZ Doc # 231 Filed: 09/18/20 Page 3 of 3 - Page ID # 2049




completing his motion. Filing 230. Such circumstances might be found to
warrant equitable tolling. See Soloman v. United States, 467 F.3d 928, 933-35
(6th Cir. 2006). On the other hand, they might not. See United States v. Cooper,
891 F. Supp. 2d 1071, 1075-76 (D. Neb. 2012); Mathison v. United States, 648
F. Supp. 2d 106, 112 (D.D.C. 2009); cf. Anjulo-Lopez, 541 F.3d at 817-18. And
again, it is impossible to tell at this point, because until the defendant's
hypothetical motion is actually filed, the Court cannot determine whether it
was diligently pursued. See Deroo, 709 F.3d at 1246.
      To summarize: a motion filed after September 21, 2020 might
nonetheless still be timely (and the Court emphasizes might). But the Court
cannot make that determination in advance based on incomplete facts. So, the
Court must deny the defendant's premature request for an extension of the 1-
year period of limitation. But the Court will do so without prejudice: if the
defendant files a § 2255 motion after September 21, he can argue at that time
why the Court should extend the 1-year period of limitation. But at this point,

      IT IS ORDERED that the defendant's motion to extend (filing 230)
      is denied without prejudice.

      Dated this 18th day of September, 2020.


                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge




                                      -3-
